                IN THE UNITED STATES DISTRICT COURT FOR                                   '
                     THE SOUTHERN DISTRICT OF GEORGIA                        Orpo         '
                               SAVANNAH DIVISION                              ^      A

UNITED STATES OF AMERICA                  '                             "•
                                                                        soTB,
V.                                                   CASE NO. CR413-171


VERNON DOWLINGS,

       Defendant.




                                     ORDER


       Before the Court is Defendant Vernon Dowlings's Motion

for Reconsideration (Doc. 122), to which the Government has

responded       in      opposition       (Doc.      123).    In      the      motion,

Defendant seeks reconsideration of this Court's order (Doc.

121)    denying      his    motion   for      compassionate       release         (Doc.

119). After carefully reviewing Defendant's motion and the

record    in     this      case,   the   Court      can   find    no    reason       to

disturb its prior order. Defendant still has not provided

this    Court    with    evidence    that     his    brain   tumor     is    terminal


or     that    he    has    exhausted      his      administrative          remedies.


Accordingly, Defendant's motion (Doc. 122) is DENIED.

       SO ORDERED this             — day of December 2019.



                                           WILLIAM T. MOORE, JR.
                                           UNITED STATES DISTRICT            COURT
                                           SOUTHERN DISTRICT OF GEORGIA
